        Case 1:19-cr-00569-AKH Document 24-1 Filed 02/10/20 Page 1 of 3


                                                                      i
                                                                          j lJSDC SONY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
----------------------------------                    X                   DOC#:
                                                                          DATE FILED:
UNITED STATES OF AMERICA

               - V. -                                       FINAL ORDER OF FORFEITURE
                                                            AS TO SPECIFIC PROPERTY
JUAN RIV AS-MARICHAL

                        Defendant.                          19 Cr. 569 (AKH)

----------------------------------                    X
               WHEREAS, on or November 14, 2019, the Court entered a Consent Preliminary

Order of Forfeiture as to Specific Property (the "Preliminary Order of Forfeiture") (D.E. 17), which

ordered the forfeiture to the United States of all of the Defendant's right, title, and interest in

$5 ,750.00 in United States currency seized from the Defendant at the time of arrest (the "Specific

Property");

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States' intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3) . The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(l), Rule

32.2(6)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
         Case 1:19-cr-00569-AKH Document 24-1 Filed 02/10/20 Page 2 of 3




publication of a notice of forfeiture and of the Government's intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS , the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on November 20, 2019, for thirty (30) consecutive days, through December 19, 2019,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on February 10, 2020 (D.E. 23);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS , the Defendant is the only person and/or entity known by the

Government to have a potential interest in the Specific Property; and

               WHEREAS, pursuant to Title 21 , United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.     All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21 , United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.



                                                  2
          Case 1:19-cr-00569-AKH Document 24-1 Filed 02/10/20 Page 3 of 3




              3.       The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

              4.       The Clerk of the Court shall forward three certified copies of this Final

Order of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money

Laundering and Transnational Criminal Enterprises Unit, United States Attorney's Office,

Southern District of New York, One St. Andrew's Plaza, New York, New York 10007.

Dated ~      York, New York
             ,. 11   ,2020
                   •
                                                    SO ORDERED:




                                                          ORAB LE AL VIN K. HELLERSTEIN
                                                        ITED STATES DISTRICT JUDGE




                                                3
